IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50397
                          Summary Calendar



                           GARY D. SMITH,

                                               Plaintiff-Appellant,

                               versus

           LARRY G. MASSANARI, ACTING COMMISSIONER OF THE
                   SOCIAL SECURITY ADMINISTRATION,

                                                Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-00-CV-197-H
                        --------------------
                          November 28, 2001
Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     On March 21, 2001, the magistrate judge entered an order

denying a motion for summary judgment filed by Gary D. Smith.    The

record contains no other judgment or order disposing of the case.

         A federal appellate court is obligated to determine, sua

sponte if necessary, whether it has jurisdiction.   See Williams v.

Chater, 87 F.3d 702, 704 (5th Cir. 1996).     Generally, a federal

appellate court has jurisdiction over appeals from (1) final

orders, 28 U.S.C. § 1291; (2) orders that are deemed final due to

jurisprudential exception or which have been properly certified as

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
final pursuant to Rule 54(b); and (3) interlocutory orders that

fall into specific classes, 28 U.S.C. § 1292(a), or which can be

properly certified for appeal by the district court, 28 U.S.C. §

1292(b).    See Askenase v. Livingwell, Inc., 981 F.2d 807, 809-10

(5th Cir. 1993).   “A decision is final when it ends the litigation

on the merits and leaves nothing for the court to do but execute

the judgment.”     Id. at 810 (internal quotations and citations

omitted).

     The “denial of summary judgment is not a final order within

the meaning of 28 U.S.C. § 1291.”     Skelton v. Camp, 234 F.3d 292,

295 (5th Cir. 2000).     The magistrate judge’s order did not grant

summary judgment for the Commissioner, order that Smith’s complaint

be dismissed, or otherwise “end the litigation on the merits.”

Because of the absence of an appealable order, we are without

jurisdiction.

     APPEAL DISMISSED.




                                  2